Motion by defendant Arthur Van De Bogart to amend notice of appeal denied. Motion by plaintiff to dismiss appeals of defendants from judgment of $7,585.89, entered May 28, 1931, in Tompkins county clerk’s office and from orders denying each of defendants’ motions to set aside the verdict and for a new trial granted. Motions by plaintiff and by defendant George Cowles to dismiss appeal of defendant Arthur Van De Bogart from order and resettled order, making Arthur Van De Bogart party defendant, granted.